—Judgment unanimously affirmed. Memorandum: Pursuant to the direction of this Court (People v Seybold, 216 AD2d 935), County Court conducted a Franks! Alfinito hearing (see, Franks v Delaware, 438 US 154; People v Alfinito, 16 NY2d 181). After hearing the testimony of the prosecution and defense witnesses, observing their demeanor and considering their interest, the court found as a matter of fact from all the credible evidence that the informant made a controlled purchase of cocaine from defendant at defendant’s home during the early morning hours of October 15, 1993 and that the informant was not one of the two men who left the premises to buy some beer during the evening. The court also found that no false statements were made by the affiant in the application for the search warrant and that there was no reckless disregard for the truth by the affiant.
Much weight must be given to the determinations of the hearing court on questions pertaining to the credibility of wit*916nesses (see, People v Prochilo, 41 NY2d 759, 761; People v Treadwell, 115 AD2d 329). Upon our review of the record, we conclude that the court’s findings are supported by the evidence. (Resubmission of Appeal from Judgment of Onondaga County Court, Burke, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Pine, J. P., Lawton, Callahan, Davis and Boehm, JJ.